Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “cleated conveyor belt 39”, “rear or intake end 170”, “intake opening 184”, and “chutes or slides 266” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0040], stick remover 15 and delivery conveyor 32 should be written as “stick remover 20 and delivery conveyor 38”.
In paragraph [0041], stick remover 25 should be written as “stick remover 20”.
In paragraph [0046], side panels 60 should be written as “side panels 100”.
In paragraph [0048], vacuum unit 20 should be written as “vacuum unit 25”.
In paragraph [0053], nut sizer 25 should be written as “nut sizer 15”. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, there is a typo “an nut”. For the purpose of examination, the limitation will be read as “a nut”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “the starting position” without referencing “a starting position” in any of the prior lines. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation “connect to a stick remover”. Claim 1 states that outwardly extending flanges configured to connect to an additional nut processing apparatus and Claim 2 states outwardly extending flanges configured to connect to a stick remover. Both claims gives an impression that the flanges are connected to two different elements however in written description the flanges are connected to one element “stick remover”. Therefore, it is unclear if the claims require that flanges be connected to one element or to both separately claimed elements.
Claim 7 recites the limitation “the upper portion” without referencing “an upper portion” in any of the prior lines as well as Claim 6, upon which claim 7 depends, recites no upper portion. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 are rejected under 35 U.S.C. 102a(1) as being anticipated by Cappozzo (US 20160368025 A1).
Regarding Claim-6, Cappozzo discloses a nut processing apparatus (screen for separating solid residues) comprising: a stick remover (Screen 1-Plurality of Discs 8 or mesh) with an intake end ([0041-0042], [0049],[0052-0053] Fig.3-4); and a vacuum unit (separation station 10-Hood 11) mounted to the stick remover (Screen 1) forward of the intake end and configured to vacuum debris (residues) from a nut product stream (solid material stream) moving on the stick remover (Screen 1) ([0002] Fig.3-6). 
Regarding Claim-7, Cappozzo discloses the vacuum unit (separation station 10-Hood 11) comprising: an upper, stationary portion (Upper Duct Verso 11B); and a lower portion (11A) pivotably connected to the upper portion (11B) ([0067-0068] Fig.3, 5, 10-13). 
Regarding Claim-8, Cappozzo discloses the stick remover (Screen 1-Plurality of Discs 8 or mesh) ([0041-0042], [0049],[0052-0053] Fig.3-4) comprising: a support plate (Support structure 2) at an intake end of the stick remover ([0045] [0054] Fig.3); and an endless chain (mesh conveyor belt; [0056]) configured to move the nut product stream (solid residues) from the intake end past the vacuum unit (separation station 10-Hood 11) ([0041-0042], [0052-0053] Fig.3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cappozzo (US 20160368025 A1) in view of Quantz (US 6584890 B1)
Regarding Claim-1, Cappozzo discloses an nut processing apparatus (screen for separating solid residues 1) comprising: a first side panel (Right side Lateral Wall 12); a second side panel (Left side Lateral Wall 12) spaced from the first side panel ([0067], Fig.4-6). a vacuum duct (Hood 11) mounted to the first and second panels (Attached to lateral walls Fig.3, 4, 6) the vacuum duct (Hood 11) having a stationary portion (Upper duct Verso 11B) and a lower portion (Lower Portion 11A) pivotably connected to the starting position (Fig.3,4,6, 10-13). Cappozzo does not disclose the first and second side panels having outwardly extending flanges configured to connect to an additional nut processing apparatus.
Quantz teaches a high production nut cracking apparatus in which a first panel (Left side plate 100) (Fig.2) having an outwardly extending flanges (Col.5 line59-63 Fig.2) configured to connect to an additional nut processing apparatus (connects with spacer bar 91 and endless feed conveyor 56 which includes feed chain 57) (Col.3 line60-63 Fig.2).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cappozzo’s first and second side panels having outwardly extending flanges configured to connect to an additional nut processing apparatus as taught by Qauntz for purpose of providing the flanges to enable a secure attachment via bolts between the side panel of separation station (10) and screen (1).

Regarding claim 3, Cappozzo as modified above teaches wherein the lower portion (11A) comprises a vertically adjustable panel (120A) ([0088] Fig.5, 10-13)

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cappozzo in (US 20160368025) in view of Quantz and further in view of Zhu (CN 105251694 A).

    PNG
    media_image1.png
    329
    381
    media_image1.png
    Greyscale

Regarding Claim-4, Cappozzo as modified above discloses the lower portion (11A) comprises a rear panel (120B Fig.10-13, and 24 back side shown in above Fig) and a forward panel (120B Fig.10-13, and 24 front side shown in above Fig). Cappozzo does not explicitly disclose the forward panel having a flexible flap attached hereto.
Zhu discloses a device for separation of impurities in agricultural production. Zhu further teaches a forward panel (vertical Shell 3011) having a flexible flap (Rubber strip 307) attached hereto (to act as a seal for the vacuum unit) ([0048] line13-14, [0054] Fig.12).

Regarding Claim-5, Cappozzo as modified above doesn’t disclose the flexible flap (taught by Zhu) engages the stick remover (Screen 1-Plurality of Discs 8 or mesh conveyor) when connected thereto.  However, it is well known that the flap (taught by Zhu) must contact another element to properly function as a seal for the vacuum unit in Cappozzo.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cappozzo taught flexible flap to engage the stick remover when connected thereto for the purpose of maintaining suction in the vacuum unit and provide an effective seal.

Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cappozzo (US 20160368025 A1) in view of Kwon (KR 20140070038 A).
Regarding Claim-9, Cappozzo doesn’t explicitly disclose a delivery conveyor positioned to catch and convey nuts and debris passing through openings in the chain to an additional piece of nut processing equipment.
Kwon teaches a screening apparatus similar to Cappozzo. Kwon further discloses a delivery conveyor (second conveyor belt 550) positioned to catch and convey raw materials and debris (selected small size raw material) passing through openings (holes 315) in the chain (screen belt 310) to an additional piece of processing equipment (Supply facility) ([0050] Fig.2).

Regarding Claim-10, Cappozzo doesn’t explicitly discloses a debris conveyor positioned to catch and convey sticks and debris that do not pass through openings in the chain to a debris conveyor. 
Kwon teaches a debris conveyor (first conveyor belt 450) positioned to catch and convey raw material and debris that do not pass through openings in the chain (310) to a debris conveyor (450) (It catches raw material that don’t passes through holes 315 of screen belt 310) (Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cappozzo with a debris conveyor positioned to catch and convey sticks and debris that do not pass through openings in the chain to a debris conveyor as taught by Kwon for purpose of providing a conveying system that transports the debris and rejected material to receptacles in fast and secure manner. 

Regarding Claim-11, Cappozzo discloses a nut processing apparatus (screen for separating solid residues 1) comprising: a stick remover (Screen 1-Plurality of Discs 8 or mesh) with an intake end ([0041-0042], [0049], [0052-0053] Fig.3-4); a vacuum unit (separation station 10-Hood 11) connected to the stick remover (1) (Fig.3,4). But Cappozzo does not explicitly 
Kwon teaches a raw material processing apparatus 100 comprising: a stick remover (Screen Belt 310) with an intake end (Underneath the Feeder 200); and a delivery conveyor (second conveyor belt 550) positioned to convey nuts from a nut product stream to additional nut processing apparatus (Supply facility) ([0050] Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cappozzo with a delivery conveyor positioned to convey nuts from a nut product stream to additional nut processing apparatus as taught by Kwon for purpose of providing a conveying system that transports the selected material for further processing to additional apparatus in fast and secure manner.
Regarding Claim-12, Cappozzo doesn’t explicitly disclose a debris conveyor positioned to collect debris from the stick remover (screen 1-discs 8 or mesh conveyor).
Kwon discloses a debris conveyor (first conveyor 450) positioned to collect debris from the stick remover (screen belt 310) (It catches raw material that don’t passes through holes 315 of screen belt 310) (Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cappozzo with a debris conveyor positioned to collect debris from the stick remover as taught by Kwon for purpose of providing a conveying system that transports the debris and rejected material to receptacles in fast and secure manner.
Regarding Claim-13, Cappozzo as modified above discloses wherein the vacuum unit (separation station 10-Hood 11) is positioned to vacuum debris from a nut product (solid residues) on the stick remover (Disc 8 or mesh conveyor) (Fig.3-5). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joesph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/MA/Examiner, Art Unit 4185                                                                                                                                                                                                        

/AMY R WEISBERG/Primary Examiner, Art Unit 3649